Indictment charging violations of the prohibition statute. Verdict guilty. From judgment, defendant appealed.
Assignments of error, based upon exceptions to the overruling by the court of objections to question, on the ground that same was leading, and of objections to testimony on the ground that same was in violation of the "hearsay" rule, cannot be sustained.
Whether counsel shall be permitted to ask a leading question, is within the discretion of the trial judge. The exercise of such discretion will not be reviewed on appeal. Crenshaw v. Johnson, 120 N.C. 270; Bank v. Carr,130 N.C. 481; S. v. Cobb, 164 N.C. 419; Howell v. Solomon, 167 N.C. 588. *Page 529 
The testimony objected to was offered and admitted for the purpose of corroboration. His Honor was careful to so instruct the jury. Burnett v.Railroad, 120 N.C. 517; Belk v. Belk, 175 N.C. 69. The testimony of witness that he smelled the liquor in the can, and that it had the odor of whiskey was competent. S. v. Sigmon, 190 N.C. 684. There is
No error.